DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on September 10, 2019.  Claims 1-10 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), for German Patent Application No. DE10 2018 215 552.6, filed September 12, 2018, is acknowledged and accepted.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 24, 2019 is in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Specification Objections
Applicant is reminded of the proper content of an abstract of the disclosure.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract 
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  

Claim Objections
Claims 1-10 are objected to because of the following informalities.

Claim 1 is objected to for failing to include a transitional phrase defining the claim heading and metes and bounds of the claim. 



Claim 1 is objected to for the use of “via” because it is not definitive to what is claimed. 

Claim 1 is objected to for the use of “can” because it is not definitive to what is claimed. 

Claims 1 and 8 are objected to for the alternating use of “internal combustion machine” and “internal combustion engine” as confusion arises why, at times, “internal combustion machine” is referenced, but at other times, “internal combustion engine” is referenced.  This raises a question on whether these two terms/phrases are actually equivalent.  Similarly, “at least one electric machine” and “an electric motor” raises the same concerns.

Claim 1 is objected to for the misspelling of “rangeis” and isformed”.

Claim 1 is objected to for the recitation of “the output shaft” as there is no specific antecedent basis for the limitation. 

Claim 1 is objected to because of the two features of “at least one internal combustion machine, in particular an internal combustion engine” and “at least one 

Claim 2 is objected to for the passage of “wherein one or more of following operating situations are specific critical operation situations:” but fails to indicated how the subsequent list to this features relates to anything nor does it indicate whether one or all of the subsequently listed features are required. 

Claim 3 is objected to because of the feature of “…the rotational speeds, in particular the synchronous rotational speeds and/or the rotational speed gradients of the shafts of the hybrid transmission, in particular the input shaft, the output shaft and/or an intermediate shaft” because the redefinition of the main limitation causes confusion as to the extent of scope of the limitations.

Claim 5 is objected to because of the feature of “…wherein to determine a specific critical operating situation, corresponding limits values are defined, in particular corresponding limit values for rotational speeds, in particular the synchronous rotational speeds” because the redefinition of the main limitation causes confusion as to the extent of scope of the limitations.

Claim 6 is objected to for the misspelling of “beforehandchecked”.



Claims 6-8 are objected to for the use of “if” as it fails to positively require the condition to occur.

Claim 10 is objected to because of the feature of “…and has at least one planetary stage, in particular a plurality of planetary stages” because the redefinition of the main limitation causes confusion as to the extent of scope of the limitations.

The Office notes that objections to the forgoing claims extend to their dependents due to the incorporation of the objected claim features/language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



The terms "realizable” and “realized" in claim 1 and “realize” in claim 10 are relative terms which renders the claims indefinite.  The terms "realizable” and “realized" in claim 1 and “realize” in claim 10 are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

The phrase "variable driving range" in claim 1 is a relative term which renders the claim indefinite.  The terms "variable driving range" in claim 1 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 1 recites the limitations of "the entire output torque”, “the respective drive torque”, ”the respective rotational speeds” and “the event”.  There is insufficient antecedent basis for, at least, these limitations in the claim.

The terms "this context" in claim 1 is a relative term which renders the claim indefinite.  The terms "realizable” and “realized" in claim 1 and “realize” in claim 10 are not defined by the claim, the specification does not provide a standard for ascertaining 

The terms "critical" in claims 1-5 and 8 is a relative term which renders the claims indefinite.  The terms "critical" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

The term/phrase "yet are freely selectable" in claim 1 is a relative term/phrase which renders the claims indefinite.  The term/phrase "yet are freely selectable" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claims 1, 6 and 8 recite the limitation of "it”.  There is insufficient antecedent basis for this limitation in the claims.

The terms "specific” and “critical" in claim 2 are relative terms which renders the claim indefinite.  The terms "specific” and “critical" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  



Claim 3 recites “wherein to ascertain a specific critical operation situation, …” implies that a previous claim recited ascertaining a specific critical operation situation, which does not appear to be the case. 

Claim 3 recites the “rotational speeds”, “ the synchronous rotational speeds”, :the rotational speed gradients”, “the shafts”, and “the input shafts”.  There is insufficient antecedent basis for these limitations in the claim.

Claim 4 recites “the brake pedal value”, “the brake pedal gradient”, “the vehicle longitudinal acceleration”, and “the road incline””.  There is insufficient antecedent basis for these limitations in the claim.

Claim 6 recites the limitations of "the result” and “the result of shifting”.  There is insufficient antecedent basis for these limitations in the claim.

Claim 8 recites the limitations of "the target gear”, “the downshift request” and “the variable driving range”.  There is insufficient antecedent basis for these limitation in the claims.



Applicant is encouraged to carefully review the claims for any further objections and rejection that may have been inadvertently overlooked due to the large volume of objections and rejections discovered therein.

Allowable Subject Matter
Given the volume of claim objections and rejections herein, the claim scope is not defined sufficient enough to determine whether patentable subject matter exist.  However, depending on the amendments to the claims, patentable subject matter may reside within wherein it is checked during a stopping process, and/or during a deceleration process of the motor vehicle and a downshifting that is requested in this context, whether a critical operating situation is present, and in the event that a specific critical operating situation exists, the variable driving range is then realized, particularly when during a braking event where downshifting occurs, varying the driving range of the vehicle during the occurrence of a critical operation situation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes US Patent Publication Nos. 2002/0093202 and 2010/0125021, which relate to hybrid transmissions.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669